 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JEFFERY M. KINZLE,

 9                                 Petitioner,            Case No. C14-703-JCC-JPD

10          v.
                                                          ORDER GRANTING RESPONDENT’S
11   MIKE OBENLAND,                                       MOTION FOR EXTENSION OF TIME

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s third amended petition for writ of habeas corpus. Petitioner does not oppose the

17   requested extension. The Court, having reviewed respondent’s motion, and the balance of the

18   record, hereby ORDERS as follows:

19          (1)     Respondent’s motion for an extension of time to file his answer to petitioner’s

20   third amended federal habeas petition (Dkt. 64) is GRANTED. Respondent is directed to file his

21   answer not later than February 6, 2019.

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1         (2)    The Clerk is directed to send copies of this Order to all counsel of record and to

 2   the Honorable John C. Coughenour.

 3          DATED this 7th day of January, 2019.

 4

 5

 6
                                                AJAMES P. DONOHUE
                                                 United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
